Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
                                                                  
                                                                 DETAILED ACTION

1.This action is response to the amendment filed on 10/18/2021. Claims 1-20 are pending.
2. Acknowledgment is made of applicant's amendments to the specification filed on 10/18/2021. 
                                  Response to arguments
3. Applicant argues ‘…Bayang does not teach or suggest “a first subset of user interface components ... operative to implement at least one of a set of functions to facilitate access to at least a portion of the service’. In response to the argument, it notes that this limitation clearly taught by the Bayang. Bayang teaches a device capabilities set is obtained, and a rendering package (a first subset of user interface components) that corresponds to the obtained capabilities is selected. The GUI is generated using the selected rendering package and device capabilities. The GUI is displayed to the user on a user interface to enable the user to manage the device (operative to implement at least one of a set of functions to facilitate access to at least a portion of the service) (see, Bayang abstract).
4. Applicant argues Neither Bayang or Tripathi teach at least limitation “determining, by the processor, based on the classification of the first device, a first subset of user interface components of a set of user interface components  that may be used to generate GUIs for devices (Bayang [0021], lines 3-8). A device capabilities set is obtained, and a rendering package that corresponds to the obtained capabilities is selected (determining, based on the classification of the first device, a first subset of user interface components of a set of user interface components). The GUI view infrastructure uses the rendering packages to render a GUI specific to a device based on the capabilities of the device (Bayang [0023], lines 6-9). The GUI is displayed to the user on a user interface to enable the user to manage the device (operative to implement at least one of a set of functions to facilitate access to at least a portion of the service) (Bayang, abstract). So ideally, these Bayang’s taughts read on ‘determining, based on the classification of the first device, a first subset of user interface components of a set of user interface components, subsets thereof being operative to implement at least one of a set of functions to facilitate access to at least a portion of the service’. Bayang teaches a device capabilities set is obtained, and a rendering package (reads on a first subset of user interface components) that corresponds to the each of the first subset of user interface components being characterized by at least one requisite capability of the first device indicated by the classification of the first device’. 
Because of reasons above the previous rejections are retained.
                              Allowable Subject Matter
5. Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Allowable subject matter in claim 3 is “caching, by the processor, the first user interface so that for a subsequent request by a device belonging to the classification of the first device, data for the first user interface may be provided immediately.”
6. Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Allowable subject matter in claim 10 is “indicating, by the processor, to the user one or more of the set of user interface components not included in the first subset.”
7. Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Allowable subject matter in claim 13 is “caching the first user interface so that for a subsequent                           

                                       Double patenting

8. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1, 11 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. U.S. 10,764,401. Although the claims at issue are not identical, they are not patentably distinct from each other because both of them describe similar method for providing user interface to facilitate access to the service based on the determined subset of user interface components. 

The current application 16935791
10,764,401
Explanation
1.    A computer implemented method comprising:






receiving, by a processor, a request from a first device to access a service;





determining, by the processor, based on the classification of the first device, a first subset of user interface components of a set of user interface components stored in a memory coupled with the processor, subsets thereof being operative to implement at least one of a set of functions to facilitate access to at least a portion of the service, each of the first subset of user interface components being characterized by at least one requisite capability of 

      




      generating, by the processor, a first user interface to facilitate access to the service based on the determined first subset of user interface components; and

providing, by the processor, the first user interface to the first device such that the first device may facilitate use of the functions 







receiving, by the processor, a request from the device to access the service, the device being characterized by at least one capability and a currently available portion thereof; 




determining, by the processor based on the identified capability and the currently available portion thereof, a subset of user interface components of the set of user interface components, each characterized by the at least one requisite capability of the device satisfied by the currently available portion of the capability of the device;
storing, by a processor, a set of user interface components in a memory 
assembling, by the processor, a user interface to facilitate access to the service based on the determined subset of user interface components; 

providing, by the processor, the assembled user interface to the device such that the device may facilitate 






Similar remarks apply to the instant claims 11 and 20.

                   Claim rejections-35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negated by the manner in which the invention was made.

9. Claims 1-2, 4-9, 11-12, 14-18, 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tripathi et al. (U.S. 2013/0179561) in view of Bayang et al. (U.S. 20080282172)
Regarding claim 1:
A computer implemented method comprising:
receiving, by a processor, a request from a first device to access a service: (receiving a request for a webpage from a device: Tripathi [0002]);

However, Tripathi does not explicitly teach determining, by the processor, based on the classification of the first device, a first subset of user interface components of a set of user interface components stored in a memory coupled with the processor.
In similar art, Bayang teaches a GUI view infrastructure selects a rendering package for the device based on the capabilities of the device (see, Bayang [0037]; [0039]; [0023]), 
subsets thereof being operative to implement at least one of a set of functions to facilitate access to at least a portion of the service, each of the first subset of user interface components being characterized by at least one requisite capability of the first device indicated by the classification of the first device: (the UI controller requests capabilities from a device and receives capabilities. The UI controller matches the received capabilities to stored rendering package. The GUI view infrastructure uses the rendering packages to render a GUI specific to a device based on the capabilities of the device: Bayang  figure 2, items 200, 202, 204; [0030]-[0031]; [0023]);

providing, by the processor, the first user interface to the first device such that the first device may facilitate use of the functions implemented thereby by a user of the first device to access at least a portion of the service enabled thereby: (sending the generated GUI to the device for use: Bayang [0049]-[0051]; [0039]).
Thus, it would have been obvious to a person of ordinary skill in the art at the time of claimed invention time was made to modify Bayang’s ideas into Tripathi’s system in order to provide an efficient dynamic GUI rendering system  (see, Bayang [0009]).
Regarding claim 2:
In addition to the rejection claim 1, Tripathi-Bayang further teaches receiving, by a processor, a request from a second device to access a service: (receiving a request for a webpage from a device: Tripathi [0002]);
identifying, by the processor, a classification of the second device from a plurality of device classifications: (Tripathi teaches classifying devices based on device properties: Tripathi abstract).

In similar art, Bayang  teaches a GUI view infrastructure selects a rendering package for the device based on the capabilities of the device (see, Bayang [0037]; [0039]; [0023]), each of which is characterized by at least one requisite capability of the second device indicated by the classification of the second device: (the UI controller requests capabilities from a device and receives capabilities. The UI controller matches the received capabilities to stored rendering package. The GUI view infrastructure uses the rendering packages to render a GUI specific to a device based on the capabilities of the device: Bayang  figure 2, items 200, 202, 204; [0030]-[0031]; [0023]);
generating, by the processor, a second user interface to facilitate access to the service based on the determined second subset of user interface components: (the GUI view infrastructure to render the GUI using device capabilities: Bayang [0039]); and
providing, by the processor, the first user interface to the second device such that the second device may facilitate use of the functions implemented thereby by a user of the second device to access at least a portion of the service enabled thereby: (sending the GUI to the device: Bayang [0049]-[0051]; [0039]).

Regarding claim 4:
In addition to the rejection claim 1, Tripathi-Bayang further teaches the classification of the first device is identified based on a device identifier or model number provided in the request from the first device: (the web server may obtain an identifier for the mobile phone from the request and use the identifier to identify a device class for the mobile phone and/or retrieve a set of capabilities for the mobile phone: Tripathi, [0002]).
Regarding claim 5:
In addition to the rejection claim 1, Tripathi-Bayang further teaches the first device from which the request is received comprises a mobile device operative to access the service wirelessly: (electronic devices may communicate with a content provider over wireless network, or mobile phone network…etc.: Tripathi [0031]).
Regarding claim 6:
In addition to the rejection claim 1, Tripathi-Bayang further teaches at least one of the first subset of user interface components is operative to provide : Bayang  figure 2, items 200, 202, 204; [0030]-[0031]).
Regarding claim 7:
In addition to the rejection claim 1, Tripathi-Bayang further teaches the service to which access is facilitated is provided remotely from the first device from which the request is received: (electronic devices may communicate with content provider over wireless network, mobile phone network. To interact with content provider 110, each electronic device may send a request for content over network to content provider. Content provider may also adapt the content to each electronic device's features and/or capabilities. For example, content provider may obtain an identifier for the electronic device from the electronic device's request. Content provider may use the identifier to retrieve a device profile containing a set of properties for the electronic device from a device description repository containing device profiles for a variety of electronic devices. Content provider may then tailor the content to the electronic device's properties to facilitate use of the content by a user of the electronic device: Tripathi, [0031]-[0032]).
Regarding claim 8:

Thus, it would have been obvious to a person of ordinary skill in the art at the time of claimed invention time was made to modify Bayang’s ideas into Tripathi’s system in order to provide dynamic GUI rendering system  (see, Bayang [0009]).
Regarding claim 9:
In addition to the rejection claim 1, Tripathi-Bayang further teaches the classification of the first device is based on at least one capability of the first device that is characterized by display size, display resolution, available output devices, available input devices, available geo-locating device, communications capability, power capacity, processing capacity, operating memory capacity, storage capacity, or combinations thereof: (the set of properties includes at least one of an input device, a display dimension, a display resolution, an operating system, a hardware capability, and a software capability: Tripathi, [0012]).
Regarding claim 11:

first logic stored in the non-transitory memory and executable by the processor to cause the processor to receive a request from a first device to access a service: (receiving a request for a webpage from a device: Tripathi [0002]);
second logic stored in the non-transitory memory and executable by the processor to cause the processor to identify, based on the received request, a classification of the first device from a plurality of device classifications each of which is characterized by one or more device capabilities: (Tripathi teaches classifying devices based on device properties: Tripathi abstract).
However, Tripathi does not explicitly teach third logic stored in the non-transitory memory and executable by the processor to cause the processor to determine, based on the classification of the first device, a first subset of user interface components of a set of user interface components stored in the non-transitory memory.
In similar art, Bayang teaches a GUI view infrastructure selects a rendering package for the device based on the capabilities of the device (see, Bayang [0037]; [0039]; [0023]);
subsets thereof being operative to implement at least one of a set of functions to facilitate access to at least a portion of the service, each of the set : Bayang  figure 2, items 200, 202, 204; [0030]-[0031]; [0023]);
fourth logic stored in the non-transitory memory and executable by the processor to cause the processor to assemble a first user interface to facilitate access to the service based on the determined first subset of user interface components: (the GUI view infrastructure to render the GUI using device capabilities: Bayang [0039]); and
fifth logic stored in the non-transitory memory and executable by the processor to cause the processor to provide the first user interface to the first device such that the first device may facilitate use of the functions implemented thereby by the user of the first device to access at least a portion of the service enabled thereby: (sending the generated GUI to the device for use: Bayang [0049]-[0051]; [0039]).
Thus, it would have been obvious to a person of ordinary skill in the art at the time of claimed invention time was made to modify Bayang’s ideas into Tripathi’s system in order to provide an efficient dynamic GUI rendering system  (see, Bayang [0009]).
Regarding claim 12:
In addition to the rejection claim 11, Tripathi-Bayang further teaches first logic is further executable by the processor to cause the processor to receive a request from a second device to access a service: (receiving a request for a webpage from a device: Tripathi [0002]);
second logic is further executable by the processor to cause the processor to identify a classification of the second device from a plurality of device classifications, the classification of the second device different than the classification of the first device: (Tripathi teaches classifying devices based on device properties: Tripathi abstract).
However, Tripathi does not explicitly teach third logic is further executable by the processor to cause the processor to determine, based on the classification of the second device, a second subset of user interface components of a set of user interface components.
In similar art, Bayang teaches a GUI view infrastructure selects a rendering package for the device based on the capabilities of the device (see, Bayang [0037]; [0039]; [0023]);
each of the set of user interface components being characterized by at least one requisite capability of the second device indicated by the classification of the second device: (the UI controller requests capabilities from a device and receives capabilities. The UI controller matches the received capabilities to : Bayang  figure 2, items 200, 202, 204; [0030]-[0031]; [0023]);
fourth logic is further executable by the processor to cause the processor to generate a second user interface to facilitate access to the service based on the determined second subset of user interface components, the second user interface different than the first user interface: (the GUI view infrastructure to render the GUI using device capabilities: Bayang [0039]); and
fifth logic is further executable by the processor to cause the processor to provide the second user interface to the second device such that the second device may facilitate use of the functions implemented thereby by the user of the second device to access at least a portion of the service enabled thereby: (sending the generated GUI to the device for use: Bayang [0049]-[0051]; [0039]).
Thus, it would have been obvious to a person of ordinary skill in the art at the time of claimed invention time was made to modify Bayang’s ideas into Tripathi’s system in order to provide an efficient dynamic GUI rendering system  (see, Bayang [0009]).
Regarding claim 14:
In addition to the rejection claim 1, Tripathi-Bayang further teaches the classification of the first device is identified based on a device identifier or model number provided in the request from the first device: (the web server 
Regarding claim 15:
In addition to the rejection claim 11, Tripathi-Bayang further teaches the first device from which the request is received comprises a mobile device operative to access the service wirelessly: (electronic devices may communicate with a content provider over wireless network, or mobile phone network…etc.: Tripathi [0031]).
Regarding claim 16:
In addition to the rejection claim 11, Tripathi-Bayang further teaches at least two of the user interface components of the set of user interface components facilitate access to at least the same portion of the service, each of the at least two user interface components being characterized by at least one requisite capability of the device different from the other of the at least two user interface components: (the received capabilities are matched to stored rendering packages. The GUI view infrastructure uses the matched rendering packages to render a GUI specific to a device based on the capabilities of the device: Bayang  figure 2, items 200, 202, 204; [0030]-[0031]).
Thus, it would have been obvious to a person of ordinary skill in the art at the time of claimed invention time was made to modify Bayang’s ideas into 
Regarding claim 17:
In addition to the rejection claim 11, Tripathi-Bayang further teaches the classification of the first device is based on at least one capability of the first device that is characterized by display size, display resolution, available output devices, available input devices, available geo-locating device, communications capability, power capacity, processing capacity, operating memory capacity, storage capacity, or combinations thereof: (the set of properties includes at least one of an input device, a display dimension, a display resolution, an operating system, a hardware capability, and a software capability: Tripathi, [0012]).
Regarding claim 18:
In addition to the rejection claim 11, Tripathi-Bayang further teaches the first logic is further executable by the processor to cause the processor to receive, from the user of the first device from which the request was received, a specification of a portion of the at least one capability that may be utilized to facilitate access to the service, the second logic being further executable by the processor to cause the processor to identify based the user specified portion thereof, the classification of the first device: (receiving capabilities from a device, matching the received capabilities, identifying rendering package based 
Thus, it would have been obvious to a person of ordinary skill in the art at the time of claimed invention time was made to modify Bayang’s ideas into Tripathi’s system in order to provide an efficient dynamic GUI rendering system  (see, Bayang [0009]).
Regarding claim 20:
A system comprising a non-transitory memory having computer executable instructions stored therein and a processor coupled therewith, the computer executable instructions being executable by the processor to cause the processor to receive a request from a device to access a service: (receiving a request for a webpage from a device: Tripathi [0002]);
identify a classification of the device from a plurality of device classifications each of which is characterized by one or more device capabilities: (Tripathi teaches classifying devices based on device properties: Tripathi abstract).
However, Tripathi does not explicitly teach determine based on the classification of the device a subset of user interface components of a set of user interface components stored in the non-transitory memory.

subsets thereof being operative to implement at least one of a set of functions to facilitate access to at least a portion of the service, each of the set of user interface components being characterized by at least one requisite capability of the device indicated by the classification of the device: (the UI controller requests capabilities from a device and receives capabilities. The UI controller matches the received capabilities to stored rendering package. The GUI view infrastructure uses the rendering packages to render a GUI specific to a device based on the capabilities of the device: Bayang  figure 2, items 200, 202, 204; [0030]-[0031]; [0023]);
generate a user interface to facilitate access to the service based on the determined subset of user interface components: (the GUI view infrastructure to render the GUI using device capabilities: Bayang [0039]); and
 provide the user interface to the device such that the device may facilitate use of the functions implemented thereby by the user of the device to access at least a portion of the service enabled thereby: (sending the generated GUI to the device for use: Bayang [0049]-[0051]; [0039]).
Thus, it would have been obvious to a person of ordinary skill in the art at the time of claimed invention time was made to modify Bayang’s ideas into .
Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tripathi-Bayang in view of Valencia et al. (U.S. 20140337862)
Regarding claim 19:
Tripathi-Bayang discloses the invention substantially as disclosed in claim 11, but does not explicitly teach reevaluate the classification of the first device and cause the third, fourth, and fifth logic to be re-executed by the processor based thereon.
In similar art, Valencia teaches a server to perform deeper analysis of the mobile device behaviors, reevaluate the effectiveness of its classifier models and generate new classifier models that include the most current, relevant and/or precise information (see, Valencia [0031]-[0052]).
Thus, it would have been obvious to a person of ordinary skill in the art at the time of claimed invention time was made to modify Valencia’s ideas into Tripathi-Bayang’s system in order to save resources and development time by implying  Valencia’s ideas into Tripathi-Bayang’s system  and to provide a high performance behavior-analysis information system (see, Valencia [0004]).

THIS ACTION IS MADE FINAL.  
Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	                                     Conclusions
11. Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN DAI T TRUONG whose telephone number is (571)272-7959. The examiner can normally be reached on Monday-Friday 7:00 Am to 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) athttp://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAN DAI T TRUONG/          Primary Examiner, Art Unit 2452